Citation Nr: 1207590	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for chronic lumbar strain.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right leg. 

3.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the left leg. 

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had essentially continuous active service, including service in Vietnam, from 1967 through 1988, when he retired with more than 20 years of active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in September 2011.   The Veteran submitted additional evidence pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The appellant provided a written waiver of review by the agency of original jurisdiction.  Appellate review may proceed. 

During his September 2011 Travel Board hearing, the Veteran, through his representative, stated that he wished to seek service connection for bowel and bladder problems as secondary to service-connected chronic lumbar strain.  Those issues have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issues are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's service-connected chronic lumbar strain results in pain and limitation of motion, but the Veteran's providers have determined that the service-connected disability is not the reason for the Veteran's current increase in pain and numbness of the left leg, and no provider has advised him to treat his service-connected disability with bed rest.  

2.  The Veteran's right lower extremity radiculopathy manifests as radiation of pain to the right lower extremity.  

3.  The Veteran's left lower extremity radiculopathy is manifested by diminished sensation in the lower part of the left leg, and a decrease in motor strength, but there is no actual paralysis of the left leg, and providers have attributed a current increased in weakness and numbness of the left leg to a disorder other than the service-connected lumbar disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011). 

3.  The criteria for an increased disability evaluation from 10 percent to 20 percent for left lower extremity radiculopathy, but no higher evaluation, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased evaluation for his lumbar disability and radiculopathy secondary to that disability.  Before addressing the claims on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the RO issued a notice letter in January 2007.  This letter advised the Veteran about what information and evidence was needed to substantiate the claims and what information and evidence he should submit.  The notice letter advised the Veteran of the criteria governing the assignment of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The letter addressed each element required the meet the duty to notify the Veteran regarding his claim for an increased evaluation.  38 U.S.C.A. § 5103. 
Additional notice as to the evidence which might establish the claims for increased ratings was issued in July 2009 and in August 2008.  The Veteran's testimony at his 2011 Travel Board hearing demonstrates that he understood the types of evidence and content of the evidence that might substantiate his claims.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were already associated with the claims file, and service connection was in effect for a lumbar disability.  VA treatment records have been associated with the claims file, as well as private treatment records.  Records from the Social Security Administration (SSA) have been obtained.  The Veteran has been afforded VA examination.  The Veteran testified on his own behalf.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  His contention that he should be afforded additional VA examination is discussed further below.  The Board finds, as discussed in more detail below, that the primary and specialty care treatment reports in January 2011 through July 2011, and extensive diagnostic evaluation including four MRIs conducted in 2011, addressing the Veteran's current symptoms, adequately describe the Veteran's current service-connected disabilities.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claims for increased disability evaluations

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

1.  Claim for increased evaluation for lumbar disability

A.  Governing law

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  A total duration of incapacitating episodes of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation, and higher evaluations are warranted for greater periods of incapacitating episodes.

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine. 

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

B.  Facts and analysis

Historically, the Veteran was granted service connection for chronic lumbar strain effective in 1988.  The Veteran's lumbar disability was evaluated as 40 percent disabling effective in 2000.  In December 2006, the Veteran sought an increased evaluation.  He stated that his back and legs were "extremely painful" and he was no longer able to perform employment activities which required lifting or walking.

The Veteran has been awarded a 40 percent evaluation for his lumbar disability, and a separate, compensable evaluation for radiculopathy of each lower extremity.  After the 40 percent evaluation for chronic lumbar strain was assigned, in the April 2007 rating decision which gave rise to this appeal, the Veteran sought service connection for "arthritis" of the lumbar spine.  The Veteran was advised, in a February 2009 rating decision, that the issue of evaluation for lumbar disability was already on appeal.  He disagreed with this determination, and requested that he be afforded an opportunity to testify before the Board.  

As set forth above, there are only two criteria which provide an evaluation in excess of 40 percent for a lumbar disability.  The Veteran may be awarded a 50 percent evaluation under Diagnostic Code 5237 if he establishes that he has ankylosis of the lumbar spine.  Under Diagnostic Code 5243, a 60 percent evaluation is warranted where intervertebral disc disease results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board will, therefore, consider each of these Diagnostic Codes and criteria

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary 86 (27th ed. 1988) (ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The evidence establishes that the Veteran has some range of motion of the thoracolumbar spine, although it is limited by pain, and establishes that he does not have ankylosis of the spine.  In particular, on VA examination conducted in February 2007, the Veteran had forward flexion to 35 degrees and extension to 30 degrees.  After repetitive motion of the back, each of the Veteran's ranges of motion was reduced by pain.  However, the fact that range of motion was present establishes that the Veteran does not have immobility of the thoracolumbar spine.  

Most recently, the report of MRI (magnetic resonance imaging) conducted in January 2011 disclosed that there was no significant pathology of the lumbar spine.  See January 12, 2011 VA outpatient treatment note, page 2 of records printed on Jan. 14, 2011.  Limitation of motion, even limitation of motion of such severity that the Veteran cannot tie his shoelaces, is not equivalent to ankylosis for purposes of evaluation under DC 5237.  The medical evidence demonstrates that the Veteran's spine is not immobilized.  The criterion for an evaluation in excess of 40 percent for back disability based on ankylosis is not met.  

An incapacitating episode, for purposes of DC 5243, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran testified that back pain required him to seek bed rest more than 10 times, for a period of 2 days to 4 days each time, in the past 6 months.  Transcript (Tr.), September 2011 Travel Board Hearing, at 6.  The Veteran clearly testified that no provider recommended bed rest or advised him to treat his back disability with bed rest.  Rather the Veteran testified that this was not bed rest that his doctor recommended or told him to do, but was "just something I know that I have to do in order to be able to function."  Tr. at 25.  

The clinical evidence includes evaluation by private and VA providers through July 2011, about two months prior to the September 2011 hearing.  That clinical evidence is devoid of any notation that a provider advised the Veteran that bed rest was required during exacerbation of service-connected disability.  Thus, the Veteran does not meet the criteria for an increased evaluation for back disability based on bed rest, since there is no incapacitating episode which has required "bed rest prescribed by a physician."  

The Veteran's representative contended at the September 2011 hearing that the Veteran should be afforded a contemporaneous VA examination for the complaints of increased severity of lumbar disability.  The Board does not agree.  The Board acknowledges that the Veteran was last afforded VA examination for purposes of rating his disability in February 2007, some four years ago.  The law is clear that, where the record does not adequately reveal the current state of the appellant's disability, VA's fulfillment of its duty to assist requires a "thorough and contemporaneous" medical examination that considers the appellant's prior medical history to assure a fully informed opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994).  

In this case, in January 2011, the Veteran reported to his physicians exactly those symptoms addressed in his September 2011 testimony.  In January 2011, the Veteran was sent for an urgent MRI of the lumbar spine based on his reports of changes in bowel and bladder control.  The urgent MRI of the lumbar spine showed no cauda equina lesion or other significant pathology, but some of the Veteran's answers on cognitive screening were deemed questionable.  Because no lumbar MRI findings explained the Veteran's increased symptoms, he was sent for a thoracic MRI and cervical MRI.  See March 2011 private MRI report.  

After the MRI's of the spine and brain were conducted, the Veteran was referred for several specialty evaluations, including neurology specialty evaluation in June 2011, and he underwent cardiac, vascular, and cerebrospinal fluid examinations in June 2011 and July 2011.  The claims file reflects that the examiners who conducted the specialty examinations in May 2011 and June 2011 discussed the symptoms reported by the Veteran during his September 2011 Travel Board testimony.  The multiple MRIs and specialty examinations conducted in 2011 are sufficient to show the current severity of the Veteran's service-connected lumbar disability, and specifically are sufficient to describe whether the Veteran has ankylosis of the spine and whether providers have prescribed bed rest for the service-connected lumbar disability.  

The Board finds that the comprehensive evaluation of the Veteran's symptoms, including four MRI examinations, and neurology specialty evaluation in June 2011, adequately reveal the current state of the appellant's disability.  The Board acknowledges the Veteran's competence to describe during his hearing the symptoms he experiences.  The Board acknowledges that the Veteran's testimony establishes that he does not agree with the judgment of the providers who treated him prior to his hearing, to the extent that the providers attribute the Veteran's current symptoms to disorders other that the Veteran's  service-connected disability.  However, the fact that the Veteran disagrees with his treating providers as to the etiology of his symptoms does not require that additional examination be conducted, where contemporaneous medical evaluations addressing the rating criteria are associated with the record.  Green, Caffrey, Schroeder, supra.   

The Board finds that the Veteran's back disability warrants a 40 percent evaluation, but the Veteran's symptoms of back disability do not warrant an evaluation in excess of 40 percent.  The evidence is not in equipoise to warrant a higher rating.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence warrants a 40 percent evaluation for lumbar disability, but no higher evaluation.  

Claims for higher evaluations for radiculopathy of the lower extremities

Peripheral neuropathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, while DC 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

2.  Claim for initial evaluation in excess of 10 percent for radiculopathy of the right leg 

At the time of VA examination conducted in 2007, the examiner discussed the findings on EMG (electromyogram), which disclosed bilateral lower extremity radiculopathy.  The Veteran reported pain radiating to the right leg.  A separate, compensable, 10 percent evaluation for right lower extremity radiculopathy was assigned, effective December 2006.  

In January 2011, the Veteran's motor strength was 5/5 on the right side, including in the right lower extremity.  Sensation was intact to touch in the right foot.  Deep tendon reflexes were present in the right lower extremity.  

In June 2011, the Veteran denied any episodes of numbness in the right lower extremity or difficulty moving.  No sensory changes were noted in the right lower extremity.  Ankle jerks were diminished.  

At his Travel Board hearing, the Veteran testified that his primary problem in the right leg was pain.  

The clinical findings dated during the appeal period show primarily pain and decreased right ankle jerk.  January 2011 and June 2011 evaluations disclosed minimal sensory changes in the right lower extremity.  Strength and motor testing was rated as 5/5, or normal.  Evidence of pain, mild sensory abnormalities, and diminished ankle jerk reflex, without motor or strength abnormalities, does not meet any criterion for an evaluation in excess of 10 percent for right lower extremity radiculopathy.

As the preponderance of the evidence establishes that the Veteran has, at most, mild radiculopathy of the right lower extremity, and his symptoms are not consistent with moderate incomplete paralysis of the right sciatic nerve for this period, a rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted.   

3.  Claim for evaluation in excess of 10 percent for radiculopathy of the left leg 

VA outpatient treatment records dated in January 2006 reflect that the Veteran reported that his left leg was giving out.  He reported 3 falls in the past year and one fall in the last three months.  In October 2006, the Veteran reported that he was going to retire from his employment with the post office.  A statement from the employer reflects that the Veteran stopped working in early 2007.  The examiner who conducted the 2007 VA examination did not exclude any of the Veteran's described symptoms from the diagnosis of radiculopathy, left leg.  

In his February 2009 substantive appeal, the Veteran stated, "The last test done on me a couple of month ago stated that my legs were much worse.  I drag my left leg behind me sometimes."  A November 2008 MRI was stable, as compared to the MRI performed in 2007.  The report, included in the SSA records, states that there is no new disc pathology, endplate change, or disc herniation.  

During his September 2011 Travel Board testimony, the Veteran described increased pain and numbness of the left leg, which causes him to lose control of the left leg and sometimes fall.  Tr. 3, 4, 7, 10, 12.   

In January 2011, after reporting increased symptoms, the Veteran was sent for MRIs of the spine and an MRI of the brain.  The MRI of the brain disclosed some abnormalities, but no changes were noted on the lumbar MRI and no abnormalities were shown on thoracic or cervical spine MRIs.  Motor strength in the left lower extremity was described as 4/5, with some weakness, but no actual paralysis.

However, after specialty consultation, the neurologist concluded that the most likely differential diagnosis for the Veteran's increased left leg weakness, numbness, and giving way, was an inflammatory disorder or a demyelinating process.  The neurologist recommended evaluation of the carotid arteries, spinal fluid evaluation, cardiac evaluation, and monitoring for hypertension, among other recommendations.  The reports of examinations in July 2011 reflect that these evaluations were being conducted.  

The examiners concluded that certain symptoms, such as loss of bowel and bladder control, which are not relevant to the evaluation of left leg radiculopathy, were likely due to a process other than the Veteran's service-connected back disability.  In contrast, the examiners did not differentiate the symptoms of service-connected radiculopathy from any left leg symptoms due to some other disorder.  Therefore, as to the left leg, all symptoms of decreased motor strength, neurologic findings, and numbness, are considered in the factual basis for the evaluation for radiculopathy.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating requires moderately severe incomplete paralysis.  In this case, the Veteran has some loss of motor strength in the left lower extremity, and no examiner has differentiated that loss of strength from the disability due to radiculopathy.  It is clear that the Veteran has some disturbances in the left lower extremity that are more than solely sensory disturbances.  However, there is no actual paralysis of the left lower extremity, as the numbness described by the Veteran is intermittent and episodic.  Therefore, resolving doubt in the Veteran's favor, the Board finds that a 20 percent evaluation, but no higher evaluation, may be assigned for left lower extremity radiculopathy.  

Again, the Board acknowledges the Veteran's contention that he is entitled to a contemporaneous evaluation of the left lower extremity.  The Board finds that the January 2011, May 2011, and June 2011 evaluations constitute "thorough and contemporaneous" medical examination, and notes that each of the providers considered the appellant's prior medical history in detail, and described that consideration in the examination reports.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994).  

The Board finds that these evaluations, in conjunction with the diagnostic examinations conducted, reveal the current state of the Veteran's disability in detail.  Finally, the Board notes that, since the examiners have not assigned a specific diagnosis for some of the symptoms of the left leg, the Board has resolved any doubt in the Veteran's favor and has assigned the 20 percent evaluation on the basis of all symptoms shown.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability). 

The Board finds that the preponderance of the evidence shows that no more than moderate incomplete paralysis in the left leg has been shown at any time during the appeal, so, at most moderate, but not severe, incomplete paralysis is shown.  Thus, with resolution of doubt in the Veteran's favor, a 20 percent evaluation is warranted for left leg radicular disability during the entire appeal period, but the evidence is against a higher evaluation.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Consideration of Extraschedular Rating 

Referral for extraschedular consideration is warranted if there is such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If there is an exceptional disability picture and the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

The Board has considered the disability picture due to each of the Veteran's service-connected disabilities, including his lumbar spine disability, his right leg radiculopathy, and his left leg radiculopathy.  None of these disabilities individually presents an unusual or exceptional disability picture which renders inadequate the rating assigned herein.  The threshold determination, that is, whether there are any symptoms of the back disability or radicular disabilities that are not reasonably contemplated within the available rating criteria, must be answered in the negative, for each disability.  The question as to whether the disabilities, when considered together, impair the Veteran's employability beyond the schedular considerations, must be addressed in the adjudication of the Remanded claim for TDIU, as set forth in the Remand appended to this decision. 

The Board finds, as a matter of fact, that there is no symptom of the disabilities disclosed by the evidence which is not contemplated in the rating criteria.  The Board notes in particular that the Veteran has testified that he has symptoms that are not addressed in the rating criteria, but the medical evidence establishes that each of the symptoms which are not addressed in the rating criteria are medically attributed to medical disorders other than the service-connected disabilities at issue in this decision.  Thus, first criterion for a referral for extraschedular consideration is not met.  

Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  As noted above, consideration of assignment of an extraschedular rating on the basis of individual unemployability is addressed in the Remand below.    


ORDER

The appeal for a disability evaluation in excess of 40 percent for chronic lumbar strain is denied.

The appeal for an initial disability evaluation in excess of 10 percent for radiculopathy of the right leg is denied.

An increased disability evaluation from 10 percent to 20 percent is granted for radiculopathy of the left leg, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   


REMAND

In its February 2009 rating decision, the RO determined that the evidence of record did not show that the Veteran was unemployable.  Therefore, no medical opinion as to cause of unemployability was obtained.  In addition, the RO noted that the records obtained from the Veteran's last employer, the United States Postal Service (USPS) did not show the reason the Veteran left that employment.  The Veteran has stated that he left that employment as a result of his service-connected back disability.  Further evidence must be obtained from the employer, or the credibility of the Veteran's statements as to the basis for his termination of employment must be determined. 

Since that time, Social Security Administration (SSA) records which reflect that the Veteran has been awarded disability benefits by SSA have been obtained.  Since those records disclose that the SSA benefits were awarded without regard to the Veteran's service-connected disabilities, no medical opinion as to the effect of service-connected disabilities on the Veteran's employability was obtained.  However, in determining whether the criteria for TDIU are met, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Medical opinion as to the effect of service-connected disabilities on the Veteran's employability should be obtained, and the claim should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records should be obtained; associate such records with the Veteran's claims file or virtual claims file. 

2.  Afford the Veteran an opportunity to identify records which might be relevant to show his employability, including private treatment records, education records, employment clinical records, statements of other lay individuals, or the like.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  With the Veteran's consent, as appropriate, make a specific request to the United States Office of Personnel Management for the Veteran's earning and leave records for his last year of employment with the Postal Service, since the Veteran has stated that he exhausted his sick and annual leave due to service-connected disability prior to termination of his employment, and ask OPM for administrative records which would show whether the Veteran retired or voluntarily terminated his employment.  

4.  Summarize the Veteran's education and his employment experience for the VA examiner, after obtaining any necessary information from the Veteran.  

5.  After adjudication of any claims for service connection or increased rating which may be before the agency of original jurisdiction, afford the Veteran VA examinations as necessary to determine impairment of employability due to each service-connected disability.  The nature and severity of the service-connected disabilities should be discussed.  The examiner should describe the industrial impairment resulting from the Veteran's lumbar disability, that is, the examiner should describe the impact of the Veteran's service-connected lumbar disability, radiculopathy, and any other service-connected disability, on the type of employment tasks required by employment in fields consistent with the Veteran's education and experience.  The examiner should explain the basis for any opinion reached.  The Veteran need not be called in for examination, unless deemed warranted. 

6.  After undertaking any other development deemed appropriate, consideration should again be given to the claim of entitlement to a TDIU, including on a schedular basis or an extraschedular basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


